UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-6547


TONY A. WARREN-BEY,

                Petitioner - Appellant,

          v.

HAROLD CLARKE, Department of Corrections,

                Respondent - Appellee,

          and

COMMONWEALTH OF VIRGINIA,

                Respondent.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Claude M. Hilton, Senior
District Judge. (1:13-cv-01110-CMH-JFA)


Submitted:   July 29, 2014                  Decided:   August 1, 2014


Before NIEMEYER, WYNN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Tony A. Warren-Bey, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Tony    A.       Warren-Bey        seeks    to     appeal       the    district

court’s order dismissing as untimely his 28 U.S.C. § 2254 (2012)

petition.       The order is not appealable unless a circuit justice

or    judge   issues       a    certificate        of    appealability.             28   U.S.C.

§ 2253(c)(1)(A) (2012).                A certificate of appealability will not

issue     absent      “a       substantial       showing        of    the    denial      of    a

constitutional right.”                28 U.S.C. § 2253(c)(2) (2012).                 When the

district court denies relief on the merits, a prisoner satisfies

this    standard      by    demonstrating          that   reasonable         jurists      would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                  Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see     Miller-El      v.     Cockrell,      537    U.S.    322,      336-38

(2003).       When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                                 Slack,

529 U.S. at 484-85.

              We have independently reviewed the record and conclude

that     Warren-Bey            has     not     made       the        requisite       showing.

Accordingly, we deny a certificate of appealability, deny leave

to    proceed    in      forma       pauperis,     and    dismiss      the    appeal.         We

dispense      with       oral     argument       because        the    facts     and      legal



                                               2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3